DETAILED ACTION
1.	The communication is in response to the application received 05/18/2021, wherein claims 1-12 are pending and are examined as follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) was submitted on 05/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are for example: manipulation part and linkage structure (e.g. claims 1, 2, 4, 5, 6, 7, 8, 10, 11, and 12). Both elements are described throughout the specification (e.g. ¶0012-0014) with further reference to for e.g. Figs. 3-4 in order to facilitate adjusting a scanning zone of the intraoral scanner.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
6.	Claim 11 is objected to because of the following informalities:  the limitation “…the manipulation part is movable a manipulation direction” (emphasis added) appears as though it should read  “…the manipulation part is movable in a manipulation direction”.  Please check and update accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 20200170497 A1, in view of Chang et al. US 2021/0045637 A1 (with reference to PCT/KR2019/005242), and in further view of Okada et al. US 2005/0267335 A1, hereinafter referred to as Chang, Chang637, and Okada, respectively.
Regarding claim 1, Chang discloses and suggests “An intraoral scanner [See abstract and for e.g. Fig. 2 with respect to intraoral scanner 1], comprising: a projecting module [See light generating section 170 in Fig. 1 and corresponding text. Light emissions are directed to a tooth as shown. Also refer to light projection engine 70a in Fig. 11b which also must contain a light source], comprising a first lens device and a light source [Refer to projection lens 171 as shown in Fig. 1. Note that light generating section 170 must contain a light source. Also see projection lens 70b in Fig. 11b], light emitted by the light source being projected out of the intraoral scanner through the first lens device [See Fig. 1 where light generating section 170 in intraoral scanner 1 directs light to a tooth via projection lens 171. Also refer to the light paths shown in Fig. 11b]; an image-capturing module [See element 130 (i.e. imaging sensor) in intraoral scanner 1 (Fig. 1). Also note imaging sensors 31b in Fig. 11b], comprising a second lens device [Camera lens 121 (Fig. 1). Also for e.g. camera lens 21 (Fig. 11b)] and an image sensor [Same as above with respect to imaging sensors 130 and 31b shown in the above figurers], the image sensor receiving the light from outside of the intraoral scanner through second lens device [Per Fig. 1, imaging sensor 130 receives light from the tooth via camera lens 121. Similar arrangement is shown in Fig. 11b]; Although Chang teaches the foregoing elements of the intraoral scanner, Chang does not address “a linkage structure; and a manipulation part, exposed from the intraoral scanner and mechanically linked with the first lens device or the second lens device through the linkage structure; wherein the manipulation part is operable to correspondingly move at least one first lens of the first lens device or at least one second lens of the second lens device through the linkage structure, so as to adjust a scanning zone of the intraoral scanner.”  Chang637 on the other hand from the same or similar field of endeavor further details a linkage structure and a manipulation part in a 3D intraoral scanner. [Specifically, Chang637 describes (¶0080-0085) a control lever (i.e. a manipulation part) exposed on the outside of the intraoral scanner so that a user can change the angular position of an optical element, in this case a mirror (60). Note this element is also shown in for e.g. Fig. 5 of Chang. Moving the mirror by pivoting the control lever suggests the presence of a linkage structure.  Consequently, the end result of the foregoing operation is to increase the scanning area of the intraoral scanner (e.g. ¶0085)] Chang teaches the same reflective element 60 as in Chang637 above, thus suggesting similar functionality, although Chang does not explicitly address adjusting the scanning zone. On the other hand, Chang637 explicitly teaches adjusting the scanning zone by manipulating the position of an optical element (i.e. a mirror vs. a lens) via a linkage structure. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a controlling element (i.e. a lever) as in Chang637 to manipulate reflective member 60 (e.g. Fig. 5) as taught by Chang for the purpose of advantageously increasing the scanning area of the intraoral scanner without having to move the housing (¶0085); hence by Chang’s use of another optical element, similar predictable results can be obtained.   Since Chang does not provide control for a lens as required, prior art Okada (US 2005/0267335 A1) from the same or similar field of endeavor is brought in to provide corresponding support. [With respect to an endoscope, see ¶0047-0048 and Fig. 3, where a user can control movable lens 33 via control section 39 (e.g. a switch) on said endoscope (i.e. manipulation unit), which causes electric actuator 36 to drive operating arm 37 (the foregoing elements are construed as linkage structure) to control movable lens 33, thus changing the observable FOV of the system. Figs. 4 and 5 teach changing FOVs] Although Okada’s teachings relate to an endoscope, this can be considered a type of optical observation system that can scan a body cavity. As such, Okada analogously shows how a user can control the position of a movable lens via structural elements of said system. For these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oral cavity scanner disclosed by Chang and Chang637 to add the teachings of Okada above for providing a user of an endoscope with a direct means to change an angle of the observable field of view (FOV) of the observation optical system so as to help maintain the treatment portion of a therapeutic tool in the FOV of said endoscope (¶0006-0007). 
Regarding claim 2, Chang, Chang637, and Okada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chang and Chang637 however do not further address the features of claim 2. Okada on the other hand from the same or similar field of endeavor discloses or suggests given the BRI of “wherein the first lens device or the second lens device that is mechanically linked with the manipulation part has a casing [In Fig. 3 of the observation optical system, movable lens 33, which can be controlled via the linked features as indicated in claim 1 above, is inside the closed objective unit 27, which in turn is construed as a casing giving this the BRI], the at least one first lens or the at least one second lens is correspondingly slidably disposed in the casing [Movable lens 33 can slide inside objective unit 27 in the direction of the optical axis OA (¶0047-0048)], the linkage structure comprises a first guiding slot [Within the BRI, see 1st lens retaining frame 28a in Fig. 3 and associated text], a second guiding slot [Within the BRI, see 2nd lens retaining frame 28c in Fig. 3 and associated text], and a guiding post [Within the BRI, see 2nd lens retaining frame 28b is construed as a guiding post for moveable lens 33], the first guiding slot is disposed on the casing and extends in a first direction [1st lens retaining frame 28a is a part of objective unit 27 and therefore appears to be disposed on the housing of said unit. Frame 28a also extends along a direction of said unit], the second guiding slot is disposed on the casing and extends in a second direction [2nd lens retaining frame 28c is also a part of objective unit 27 and therefore appears to be disposed on the housing of said unit. Frame 28c also extends along a direction of said unit. Given the BRI, 1st and 2nd directions are taken to be similar], the guiding post is connected to the at least one first lens or the at least one second lens [Moveable 2nd lens retaining frame 28b is connected to moveable lens 33] and is slidably disposed in the first guiding slot and the second guiding slot [Fig. 3 and corresponding text, shows moveable 2nd lens retaining frame 28b is slidably fitted to the inner surface of 3rd lens retaining frame 28c. Note, 2nd lens retaining frame 28b per Fig. 3 also seems to suggest movement relative to 1st lens retaining frame 28a] the first lens device or the second lens device that is mechanically linked with the manipulation part [Fig. 3. Note operating arm 37 under the control of control section 39, connects to movable 2nd lens retaining frame 28b] has an optical axis [Moveable lens 33 (Fig. 3) will have an optical axis. See Fig. 3], the first direction is not perpendicular to the optical axis [The directions in which the 1st lens retaining frame 28a and 2nd lens retaining frame 28c extend along the objective unit 27 is parallel to the optical axis of moveable lens 33], the manipulation part is movable along a manipulation direction [See Fig. 3 and ¶0047-0048], and the first direction, the second direction, and the manipulation direction are not parallel to each other.” [¶0048 shows an operator can move a switch or the like on a grasping portion of the endoscope to activate the electric actuator to drive the operating arm to move movable lens 33. Given the BRI of the foregoing limitation, the control direction of a switch can be oriented differently than the directions of Frames 28a and 28c] The motivation for combining Chang, Chang637, and Okada has been discussed in connection with claim 1, above. 
Regarding claim 5, Chang, Chang637, and Okada teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Chang however does not teach “having a longitudinal direction, perpendicular to the manipulation direction.”  Chang637 on the other hand from the same or similar field of endeavor discloses or suggests “having a longitudinal direction, perpendicular to the manipulation direction.” [¶0083-0084 shows a button or a control lever (manipulation part) may be provided on the outer portion of housing 10. If for e.g., it’s a button which is pressed in the downward direction, this will be oriented perpendicular to the lengthwise/longitudinal direction of the intraoral scanner] The motivation for combining Chang and Chang637 has been discussed in connection with claim 1, above. 
Regarding claim 7, Chang, Chang637, and Okada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chang and Chang637 however do not further address the features of claim 7.  Okada on the other hand from the same or similar field of endeavor discloses or suggests “wherein the at least one first lens is multiple in number [¶0045-0048 in relation to Fig. 3, describe multiple lenses within objective unit 27], the manipulation part is connected to one of the at least one first lens through the linkage structure [Fig. 3 illustrates structural elements (e.g. operating arm 37) that connect to one of the lens (i.e. movable lens group 33)], and the first lens connected to the manipulation part is driven to move relative to the rest of the at least one first lens by the manipulation part. [The operator can move movable lens 33 as per ¶0048, where said lens 33 moves relative to other lenses in said objective unit (for e.g. lens group 34)] The motivation for combining Chang, Chang637, and Okada has been discussed in connection with claim 1, above. 
Regarding claim 10, Chang, Chang637, and Okada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chang further discloses “further comprising a device housing [See case 10 of intraoral scanner 1 that includes a main body 11 (e.g. Fig. 2 and ¶0056-0061)], wherein the device housing has a window and accommodates the projecting module and the image-capturing module [See Figs. 5 and 13 13 and associated text with reference to opening 16 to allow emitted and reflected light to pass between the tooth and the intraoral scanner], and the manipulation part is slidably disposed on the device housing and exposed from the window.”  [See Chang637 for support below]
Although Chang teaches the foregoing features, Chang is silent with respect to “the manipulation part is slidably disposed on the device housing and exposed from the window”.  Chang 637 on the other hand from the same or similar field of endeavor teaches the above elements. [See ¶0083-0085 regarding a control lever] The motivation for combining Chang and Chang637 has been discussed in connection with claim 1, above. 
Regarding claim 11, Chang, Chang637, and Okada teach all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. Chang however does not address the features of Claim 11. Chang637 on the other hand from the same or similar field of endeavor teaches or suggests “wherein the device housing has a longitudinal direction [See the orientation of intraoral scanner 1 in Fig. 1 for example], the manipulation part is movable a manipulation direction, and the manipulation direction is perpendicular to the longitudinal direction.” [¶0083-0084 shows a button or a control lever (manipulation part) may be provided on the outer portion of housing 10. If for e.g., it’s a button which is pressed in the downward direction, this will be oriented perpendicular to the lengthwise direction of the intraoral scanner] The motivation for combining Chang and Chang637 has been discussed in connection with claim 1, above. 
Regarding claim 12, Chang, Chang637, and Okada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chang further discloses “further comprising a device housing [See case 10 of intraoral scanner 1 that includes a main body 11 (e.g. Fig. 2 and ¶0056-0061)] and a light reflector [See reflective element 60 (e.g. mirror) in Fig. 5], wherein the device housing accommodates the projecting module and the image-capturing module [See Fig. 11b elements 31b and 70] and has a cavity [Note cavity inside intraoral scanner of e.g. Fig. 6], an opening communicated with the cavity [Note opening 16 shown in Figs. 7 and 13], and a longitudinal direction [See lengthwise orientation of intraoral scanner 1 in Fig. 13], the opening is located at an end portion of the device housing along the longitudinal direction and faces the scanning zone [See Fig. 13 where scanning zone is at the opening side of scanner 1], the manipulation part is exposed from the device housing and is movable along a manipulation direction [See Chang637 below], the manipulation direction and the longitudinal direction are not parallel to each other [See Chang637 below], the light reflector faces the opening and is fixedly disposed in the cavity [See Fig. 13 with respect to element 60], the light emitted by the light source passes through the first lens device and is reflected by the light reflector to be projected out through the opening [Refer to Figs. 5 and 6 depicting the light paths in scanner 1. Regarding 1st lens device for the projection light, see 70b in Fig. 11b], the image sensor through the second lens device receives the light that enters the cavity through the opening from outside the intraoral scanner so as to be reflected by the light reflector.” [With reference to camera lens 21 in Fig. 11b, see light path in Figs. 5 and 7 from object (i.e. tooth) to the camera via reflective element 60] Although Chang teaches the aforementioned features, Chang is silent with respect to “the manipulation part is exposed from the device housing and is movable along a manipulation direction, the manipulation direction and the longitudinal direction are not parallel to each other” Chang637 on the other hand from the same or similar field of endeavor teaches the foregoing. [See ¶0080-0084 of Chang637, where a button or control lever on the outer part of housing 10. A button is pressed in a direction that is normal to the housing surface. This direction in turn is orthogonal to the longitudinal direction of the housing as depicted in for e.g. Fig. 1]  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Chang637, in further view of Okada, and in further view of Miyanohara US 20070216781 A1, hereinafter referred to as Miyanohara.
Regarding claim 8, Chang, Chang637, and Okada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chang, Chang637, and Okada however do not further address the features of claim 8 as Okada only addresses manipulating moveable lens 33. Miyanohara on the other hand from the same or similar field of endeavor discloses or suggests “wherein the manipulation part is mechanically linked with the first lens device and the second lens device at the same time through the linkage structure, and the manipulation part is operable to move the at least one first lens of the first lens device and the at least one second lens of the second lens device at the same time, so as to adjust the scanning zone of the intraoral scanner.”  [As per ¶0071, a plurality of lenses in an image pickup device can be mechanically moved by actuators at the same time]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imagers disclosed by Chang, Chang637, and Okada to add the teachings of Miyanohara above for providing an endoscope system (¶0002) whose plurality of lenses can be mechanically moved via actuators so as to provide an optical zooming function to compensate for aberrations (¶0071). 
Allowable Subject Matter
8.	Claims 3, 4, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
3. The intraoral scanner according to claim 2, wherein the first direction and the optical axis form an acute angle, larger than 45 degrees.  
4. The intraoral scanner according to claim 2, wherein the second direction is perpendicular to the manipulation direction.  
6. The intraoral scanner according to claim 2, wherein the at least one first lens or the at least one second lens that is connected to the guiding post is multiple in number, the guiding post is correspondingly connected to one of the at least one first lens or the at least one second lens, and the first lens or the second lens that is connected to the guiding post is driven to move relative to the rest of the at least one first lens or the at least one second lens by the manipulation part.  
9. The intraoral scanner according to claim 8, wherein the first lens device has a first optical axis, the second lens device has a second optical axis, and the first optical axis and the second optical axis are not parallel to each other.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486